Citation Nr: 1003625	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for herniated nucleus 
pulposus and degenerative disc disease of the lumbar spine, 
rated as 20 percent disabling for the period prior to April 
13, 2006, and 40 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and August 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The Veteran's appeal was initiated with respect to the denial 
of a rating in excess of 20 percent for his low back 
disability in a March 2004 rating decision.  In August 2007, 
the RO granted entitlement to service connection for 
radiculopathy of the bilateral lower extremities secondary to 
the spine disability, and assigned separate 10 percent 
ratings, effective April 13, 2006.  The diagnostic codes for 
rating disabilities of the spine provide for the assignment 
of separate ratings for associated objective neurologic 
abnormalities.  Therefore, the initial ratings for the 
radiculopathy of the lower extremities are considered part of 
the appeal for a higher rating for the low back disability.  

In February 2009 the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Veteran submitted a medical release 
authorizing the Appeals Management Center (AMC) to obtain 
records of medical treatment from the Fayetteville VA Medical 
Center (VAMC) dating from 1979 to the present.  The AMC 
requested records from the Fayetteville VAMC in May 2009, and 
the October 2009 supplemental statement of the case (SSOC) 
indicates that records dating from October 2007 to October 
2009 were received.  However, there is no indication that 
these additional VAMC records were ever associated with the 
claims folder.  

The procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In this case, it appears records of VA 
treatment were procured by the AMC, but were not associated 
with the claims folder.  Therefore, upon remand, these 
records must be made part of the record to allow for their 
review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Associate records from the 
Fayetteville VAMC obtained after the 
Board's February 2009 remand with the 
claims folder.

2.  Readjudicate the claims for an 
increased rating for the Veteran's low 
back disability and associated 
radiculopathy.  If the benefits sought on 
appeal are not fully granted the RO 
should issue a SSOC before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


